DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-22 in the reply filed on 18 February 2021 is acknowledged.
The amendment filed on 18 February 2021 is canceling all claims drawn to the non-elected invention and presenting only claims drawn to the elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "data output" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16previously-recorded calibration data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "data representing the strength and direction of the earth’ magnetic field" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "motion sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the use of the term “estimated distance window” in lines 2-3 is confusing. It is not understood is when using the term “window” refers to an actual “window”, or if it refers to an area or point in space where the distance is estimated. For examination purposes, the recitation will be treated as area or point in space where the distance is estimated.
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim is describing a second visual pattern on the head of the toothbrush that is different from the first visual pattern. However, the claim is not describing the intended use of the second visual pattern in order to provide a proper examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20090215015 A1).
[AltContent: arrow][AltContent: textbox (Computer including a control system)][AltContent: arrow][AltContent: textbox (Optical sensor)]
    PNG
    media_image1.png
    634
    487
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First visual pattern)][AltContent: arrow][AltContent: textbox (Attachment)][AltContent: arrow][AltContent: textbox (Head)][AltContent: arrow][AltContent: textbox (Handle)][AltContent: arrow][AltContent: textbox (Oral hygiene device)]
    PNG
    media_image2.png
    487
    432
    media_image2.png
    Greyscale




Regarding claim 19, Chu discloses an electronic oral hygiene device system (see Fig. 3 and 4A above) for monitoring brushing and compliance with a tooth brush regime (see Abstract, the system including : 
an oral hygiene device (306) including a handle and a head (see annotated Fig. 4A above); 
an attachment that is configured to be attachable to a handle of the oral hygiene device toothbrush (see annotated Fig. 4A above), that the attachment including includes a first visual pattern (see annotated Fig. 4A above and [0023]); 
an optical sensor (308) for detecting visual data related to the first visual pattern (See annotated Fig. 3 and [0021]); 
a memory (208) for storing the data output by the optical sensor (308) (see [0020]) and in data communication with a controller; and  
a control system (see [0021] – the system includes a laptop computer (310))  which configured to determine a relative distance and direction of positional movement of the oral hygiene device based on at least the data output by the optical sensor (308) (see Fig. 3 and [0022] – “the camera 308 captures the colors, locations, and the arrangement of these LED markers on the extension device 304 for the computing device 310 to extract motion and orientation information of the extension device 304 and the toothbrush 306”).  
Regarding claim 12, Chu discloses that the control system is configured to utilize the data output from the optical sensor (208) to determine an estimated distance window within which the oral hygiene device has changed position (see [0022] – “the camera 308 captures the colors, locations, and the arrangement of these LED markers on the 
Regarding claim 21, Chu discloses that the controller utilizes the data output from the optical sensor to determine an estimated distance window within which the oral hygiene device has changed position. (See [0021] – “ The camera 308 is configured to capture the motion and the orientation of the toothbrush 306 as the child 302 brushes his or her teeth, so long as the child 302 is within the detection range of the camera 308.”)
Regarding claim 22, Chu discloses that the oral hygiene device further includes a motion sensor that outputs data relating to orientation of the oral hygiene device and wherein the controller is configured to determine calculates an orientation of the oral hygiene device in space additionally based on the data output from the motion sensor (see [0022] – “the camera 308 captures the colors, locations, and the arrangement of these LED markers on the extension device 304 for the computing device 310 to extract motion and orientation information of the extension device 304 and the toothbrush 306”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20090215015 A1) ) as applied to claim 19 above, and further in view Serval et al. (WO 2014202250 A1)
Regarding claim 13, Chu discloses the claimed invention substantially as claimed, as set forth above for claim 19, and where Chu discloses that the control system is configured to determine an orientation of the oral hygiene device (see Abstract – “The extension device is coded with a plurality of patterns that can be converted into motion and orientation information associated with the tooth brush in a tooth brushing session”, [0021] - “camera (308) to capture the motion and the orientation of the tooth brush (306) as the child (302) brushes his or her teeth”).  
 However, Chu does not disclose that the determination of the orientation is through statistical analysis.
Regarding claims 14-16, Chu discloses the claimed invention substantially as claimed, as set forth above for claim 19, and where Chu discloses that the control system is configured to determine the relative distance and direction of positional movement (see [0022] – “the camera 308 captures the colors, locations, and the arrangement of these LED markers on the extension device 304 for the computing device 310 to extract motion and orientation information of the extension device 304 and the toothbrush 306”).  .  
 However, Chu does not disclose that the determination of the relative distance and direction of positional movement is through statistical analysis (for claim 14), or that the statistical analysis is performed using relative positional changes based on a reference coordinate system determined during each session of brushing (for claim 15), or that the statistical analysis includes comparing data from optical sensor to previously-recorded calibration data (for claim 16).
Regarding claim 18, 
However, Chu does not disclose that the motion sensor is a gyroscope or accelerometer.
Regarding claims 13-16 and 18 above, Serval et al. teaches an electronic oral hygiene system including an “accelerometer and gyroscope to generate the data for the position, orientation, and movement of the toothbrush (1) which it can also be used to calculate the relative positional movement of the head (42)” (see [084]).  When the device is calibrated, or by using reference data from previous brushing or and other model users brushing, brushing data from each usage may be compared to reference data to evaluate its quality of its use and determine the position of the toothbrush (1) in the newly acquired data, e.g. “once a user initiates brushing a second time, the newly recorded data could then be overlaid or correlated with the calibration brushing data associated with that user profile, to determine whether and where there were any deficiencies in the brushing” (see [086]). “The correlation may be performed by statistical analysis, for example, a quantitative comparison of such differences can be made simply by measuring the Euclidean distance in the 3xz space. Such vectors may then be treated by using a statistical analyses, including principal component analysis (PCA), hierarchical cluster analysis (HCA), regression analysis, and linear discriminant analysis. Statistical methods suitable for high dimensionality data may be utilized. As an example, HCA systematically examines the distance between the data that represent each type of motion or positional data. A dendrogram can then be generated that shows the clustering of the data from the Euclidean distances between and among the data vectors, much like an ancestral tree” (see [087]). “In order to acquire a reference position, the user may be instructed to initiate brushing at an identical position of the mouth. That way, the data starts at a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic oral hygiene system of Chu, with the gyroscope or accelerometer for acquiring the data used in the statistical analysis of Serval, in order to generate the relative position of the toothbrush, and its orientation during its use based on the previously-recorded calibration data. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20090215015 A1) as applied to claim 19 and 22 above, and further in view of Wang et al. (US 20150044629 A1).
Regarding claim 17, Chu discloses the claimed invention substantially as claimed, as set forth above for claim 19, and where Chu discloses that the control system is further configured to additionally determine an orientation of the oral hygiene device.
However, Chu does not disclose that the orientation of the oral hygiene device is determined by analyzing data from a motion sensor representing the strength and direction of the earth's magnetic field.  
Wang et al. teaches an electronic oral hygiene system that includes a sensor module including multiple sensors, where such sensors include 3-axis accelerometers, magnetometers, gyroscopes, pressure sensors, load sensors, and Hall Effect sensors (see [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motions sensor of Chu, with the magnetometer of Wang, in order to measure the orientation of the oral hygiene in real time with respect to the earth’ magnetic field. 
Regarding claim 18, Chu discloses the claimed invention substantially as claimed, as set forth above for claim 22.
However, Chu does not disclose that the motion sensor is a gyroscope or accelerometer.
Wang et al. teaches an electronic oral hygiene system that includes a sensor module including multiple sensors, where such sensors include 3-axis accelerometers, magnetometers, gyroscopes, pressure sensors, load sensors, and Hall Effect sensors (see [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motions sensor of Chu, with the gyroscope or the accelerometer of Wang, in order to measure the orientation of the oral hygiene in real time. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20090215015 A1) as applied to claim 19 above, and further in view Brewer et al. (WO 2006119376 A2).
Regarding claim 20, Chu discloses the claimed invention substantially as claimed, as set forth above for claim 19.
However, Chu does not disclose that the head of the oral hygiene device includes a second visual pattern that is different from the first visual pattern.
Brewer et al. teaches a toothbrush including an identifier in the form of a color or pattern code band, light or other identifying indicia for distinguishing the head from body from others.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head of toothbrush of Chu, with the indicia located on the head of the toothbrush of Brewer, in order to distinguishing the toothbrush from others.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772